Exhibit 10.1 Framework Agreement Ships sale Dated 28 February 2017 between gREENSHIP BULK MANAGER PTE. lTD. AS TRUSTEE-MANAGER OF Greenship Bulk Trust as Sellers and Eagle Bulk Ultraco LLC as Buyers Index Clause Page 1 Definitions 2 2 Sale of the Vessels 3 3 Personnel Issues 3 4 Acceding Buyers 3 5 Purchase Price and Adjustment 4 6 Delivery of the Vessels 4 7 General Default Provision 5 8 Signing 5 9 Conditions relating to the six fleet 6 10 conditions relating to the THree fleet 6 11 Governmental Approvals 7 12 Assignment 7 13 Confidentiality 7 14 Representations and Warranties 8 15 Interpretation 8 16 Sanctions 9 17 Costs and Expenses 10 18 Conflict Between Provisions 10 19 Notices 10 20 Governing Law and Jurisdiction 11 21 List of Appendices 11 This framework agreement (the " Agreement ") is entered into on 28 February 2017 between Greenship Bulk Manager Pte. Ltd as Trustee-Manager of Greenship Bulk Trust , Singapore, (the " Sellers "); and Eagle Bulk Ultraco LLC , Marshall Islands (" Buyers "). WHEREAS: A. The Sellers have agreed to sell and Buyers have agreed to buy 9 Bulk Carrier vessels (as more particularly defined below, the "Vessels") for a total price of USD 153,000,000 made up of each Allocated Purchase Price and otherwise on the terms and conditions set out in this Agreement and in the MOAs (as each expression is defined below); B. The Parties have agreed that each of the Vessels will be delivered separately to the Buyers and that the delivery date for each Vessel will be nominated by the Sellers in consultation with the Buyers in accordance with the provisions set out below and in the MOAs. C. The Vessels have been allocated between two groups, the Six Fleet and the Three Fleet (as each expression is defined below) as different conditions and other arrangements apply to each such group. IT IS AGREED as follows: 1 Definitions In this Agreement the following terms and expressions shall have the meaning set out below: " Acceding Buyer " shall have the meaning set out in Clause 4.1. " Allocated Purchase Price " shall have the meaning set out in Clause 5.2. " Buyers " means the Buyers and, upon the accession by an Acceding Buyer, that Acceding Buyer in relation to the relevant Vessel. " Banking Days " means days on which banks are open in New York, Singapore and London. “ Cancelling Date ” means the cancelling date under the MOAs set out against the name of each Vessel in Appendix 2. " Delivery Port " means the Delivery Port as defined in the MOA, but in any event excluding any area or port within the jurisdiction of any nation prohibited under the laws of the United States, the United Nations or the European Union or in relation to which the Laws of the United States restrict or prohibit transactions. " Delivery Window " means, in relation to any relevant Vessel, the dates for delivery of such Vessel to be inserted in the relevant MOA by the Sellers and the Buyers in accordance with Clause 6.1 and 6.7. "Deposit" means the deposits payable pursuant to the MOAs. " Effective Date " means in relation to the Six Fleet and the Three Fleet respectively, the later of the dates upon which the obligations under this Agreement and the MOAs become final and binding. " Losses " means liabilities, losses, costs, claims and expenses. 2 "
